Citation Nr: 0507706	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02 10-704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the original 
calculated amount of $1,130.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1970 to 
November 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2001 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
Committee denied the veteran's request for waiver of the 
recovery of an overpayment of his improved disability pension 
benefits in the calculated amount of $1,130, finding bad 
faith on his part and stating that waiver was therefore 
precluded by law.  

In an October 2003 decision, the Board found that the veteran 
had not acted in bad faith.  The Board remanded the case to 
the RO for consideration of whether recovery of the 
indebtedness would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 
1.965 (2004).  The Board also directed the RO to request him 
to complete a Financial Status Report (FSR, VA Form 20-5655).  
In response to the RO's request, he refused to fill out an 
additional form and asked that a decision be made based on 
the information then of record.  In October 2004, the 
Committee reviewed the matter and issued a supplemental 
statement of the case (SSOC) - again denying a waiver of 
recovery.  The case was then returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  In May 2000, VA learned that the veteran's wife had 
received additional income in 1997, which had not been 
reported by him.  As a result, an overpayment was made to him 
in the amount of $1,130.

2.  In August 2000, the veteran requested a waiver of 
recovery of the overpayment; and, in October 2000, the Debt 
Management Center began withholding his benefits in order to 
offset the debt resulting from the overpayment.

3.  In January 2001, the Committee denied the veteran's 
request for a waiver; and, in February 2001, he asked VA to 
discontinue his benefits.

4.  The principle balance remaining on the original 
overpayment is $169, after accounting for all offsets made by 
the Debt Management Center from October 2000 through February 
2001.


CONCLUSION OF LAW

Recovery of the veteran's remaining indebtedness, in the 
amount of $169, would violate the principles of equity and 
good conscience; therefore, the recovery of the remaining 
balance is waived.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 
38 C.F.R. § 1.965(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002); see also, 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Even though the VCAA does not apply, the Board notes that the 
RO informed the veteran, in an August 2000 letter, of his 
right to request a waiver, and his right to have an oral 
hearing on the matter.  In its January 2001 decision, the 
Committee cited the relevant statutes and regulations and 
explained its reasons and bases for making its decision.  The 
RO further notified the appellant of the relevant statutes 
and regulations in its July 2002 statement of the case (SOC), 
and October 2004 SSOC.  The attached letters explained his 
right of appeal, right to a hearing, and right to submit 
additional supporting argument.  In sum, the Board finds that 
he has been adequately notified of the relevant statutes and 
regulations, and has been given the opportunity to submit any 
additional evidence he might have to support his request for 
a waiver, including a current copy of a Financial Status 
Report.  Accordingly, the Board will now address the merits 
of his request.


Factual Background

In September 1996, the veteran submitted an improved pension 
eligibility verification report (EVR).  He indicated he was 
receiving social security benefits, and that his wife had had 
some income up until September 1996.  He noted that she had 
lost her job in September and was laid off without severance.

In December 1996, after the veteran had supplied the 
requisite medical evidence, the RO granted nonservice-
connected pension benefits retroactively effective from 
September 1996.

In January 1998, the veteran submitted an EVR, noting that 
his wife's income for 1997 was $4,258.00 in part-time wages 
and $32 in interest and dividends.  He estimated her income 
for 1998 would be $ 5,000 in part-time wages and $40 in 
interest and dividends.

In April 1998, VA notified the veteran that he had been 
overpaid by $1,618 due to additional income his wife had 
received in 1997.  In May 1998, he requested a waiver of 
recovery of this overpayment, and attached a Financial Status 
Report (see VA Form 20-5655) in support thereof.  In October 
1998, the Committee granted his request for a waiver.  

In October 1998, the veteran also submitted a request for 
approval of school attendance for his stepdaughter (see VA 
Form 21-674).  

In December 1998, the veteran requested that his pension be 
reinstated, and submitted an income-net worth and employment 
statement (see VA Form 21-527).  He noted that his wife had 
some income from part-time work and child support, and 
planned to file for disability benefits

In August 1999, the veteran submitted a certification of 
school attendance or termination for his stepdaughter, 
indicating that she had gotten married in June 1999.  In an 
attached letter, he asked VA to deduct any amounts owed as a 
result of his stepdaughter's marriage, if any, and to 
expedite the matter so he would not owe too much money later 
on.  His disability pension was reduced later that month.

In December 1999, the veteran submitted an EVR indicating no 
income other than his social security disability benefits.  

In March 2000, the RO sent the veteran a letter explaining 
that it was amending his disability pension retroactively 
from January 1999 based on his December 1999 EVR.  On the 
first page, the letter stated that he owed money to VA, but 
later it stated that VA "may establish an overpayment."  If 
so, the letter went on to say that VA would follow-up and 
explain exactly how much the overpayment would be.  The 
letter requested that he report all changes in family income.

In May 2000, the RO sent the veteran a letter explaining that 
it had received information that his wife had additional 
income in 1997 that he failed to report.  Specifically, she 
had received $2,338.00 from the Florida Division of 
Unemployment Security in 1997, and $37 from the U.S. Treasury 
Department Internal Revenue Service IMF.  Based on this 
information, the RO indicated that it had overpaid the 
veteran from February 1997 through January 1998 and planned 
on reducing his benefits retroactively to compensate for 
this.  The letter did not specify the amount of the 
overpayment.

In July 2000, the RO sent the veteran another letter 
outlining specifically the adjustments it planned to make in 
his pension rates.  As a result of these adjustments, the RO 
explained that he had been paid too much, but did not specify 
the exact amount of the overpayment.  

In response, the veteran sent the RO a letter stating that he 
was confused by its previous correspondence and that he had 
been paying VA $30 per month and thought he was paid in full 
as of March 2000.  He asked that VA check its records and let 
him know exactly what was going on.

In August 2000, the RO sent a letter to the veteran with a 
copy of its May 2000 correspondence.  It explained that the 
overpayment was due to unreported income received by his wife 
in 1997.  In a separate letter, the RO stated that he owed VA 
$1,130.  The letter explained his right to request a waiver 
and a hearing, and also notified him that VA would 
automatically withhold his future benefit checks beginning in 
November 2000 and apply those monies to his debt, unless he 
disputed the debt or requested a waiver within 30 days.

Later that month, the veteran requested a waiver.  He 
attached a copy of a Financial Status Report (see VA Form 20-
5655).  This report indicates a total monthly household 
income of $1,136, and total expenses of $1,020, for a surplus 
of $116.  

In January 2001, the Committee denied the veteran's request 
for a waiver of the calculated $1,130 overpayment.

In February 2001, the veteran requested that his disability 
pension benefits be discontinued.  He indicated he did not 
understand how VA came up with its figures, and did not wish 
to owe VA any more money.  

An August 2001 internal VA memorandum to the Committee from 
the Debt Management Center indicates the original debt was 
$1,130, but that $961 had been offset from that debt, leaving 
a principle balance of $169.

In his July 2002 notice of disagreement (NOD), the veteran 
explained that he might not have reported the unemployment 
income his wife received in 1997 because it may have awarded 
retroactively due to slow paperwork.  He expressed his 
confusion over the many changes made to his pension rates, 
and expressed frustration at not receiving timely responses 
to his questions.  He also said that he had undergone several 
back surgeries and was heavily medicated, which might explain 
any mistake he might have made.  He also stated that he 
thought the previous waiver of overpayment had corrected any 
problems from 1997.  Finally, he asked for an explanation as 
to how his debt went from $1130 down to $169.

In his August 2002 substantive appeal (see VA Form 9), the 
veteran further explained that he did not intentionally 
withhold information regarding his wife's income, and that he 
was on strong medication at the time.

An October 2002 computer printout indicates the veteran's 
principle balance was $169.00.

In October 2003, the Board found that a waiver was not 
precluded by bad faith on the part of the veteran, and 
remanded the case to the RO for further development and 
consideration.

In June 2004, the RO asked the veteran to provide a current 
Financial Status Report (VA Form 20-5655).

In June 2004, the veteran responded with a letter to VA 
wherein he argued that he had not been treated fairly, and 
that the VA did not act expediently in handling his case.  He 
stated that his credit has been damaged because VA filed with 
Equifax.  He also stated that his wife had a good job and his 
finances were a little better.  He refused to send new 
financial information and stated VA could use the information 
it already had in its files.

In November 2004, the veteran submitted a statement 
indicating that VA first told him he owed $1,130, but then 
told him he owed only $169.  He was confused by the 
discrepancy in figures, felt it took months to get a reply 
from VA, and was treated very rudely.  He also complained 
that VA had turned over the $1,130 debt to the credit bureau 
while his claim was still pending before the Board.




Governing Statutes and Regulations

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5301(a) (West 2002); 38 C.F.R. § 1.963 (2004).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side, 
which means arriving at an outcome that is fair to both the 
obligor (veteran) and the Federal Government (VA).

In making this determination, consideration will be given to 
the following factors, which are not intended to be all-
inclusive:  (1) the fault of the debtor; (2) balancing of 
faults between the debtor and the VA; (3) undue hardship of 
collection on the debtor; (4) a defeat of the purpose of an 
existing benefit to the veteran; (5) the unjust enrichment of 
the veteran; and (6) whether the veteran changed positions to 
his/her detriment in reliance upon a granted VA benefit.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2004).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).  

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative 
evidence as to any material issue, VA shall give the claimant 
the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).  

Legal Analysis

As mentioned, the Board has found no bad faith on the part of 
the veteran in accruing this debt.  It appears that any 
failure to report a portion of his wife's income in 1997 was 
merely an inadvertent mistake on his part.  So this means the 
Board must now look at whether recovery of this debt would be 
against "equity and good conscience."  As will be 
explained, the Board finds that recovery of the remaining 
$169 balance would be.

While it is true the veteran was ultimately responsible and 
at fault for not reporting his wife's 1997 income in its 
entirety, there are some extenuating circumstances in this 
case that permit a partial waiver of the indebtedness.  
Overall, the Board finds that the correspondence from the RO 
was unnecessarily confusing and did not adequately explain 
the nature and the amount of the debt incurred.  In 
accordance with 38 C.F.R. §1.911 (2004), VA must notify the 
debtor in writing of the following:

(1)	The exact amount of the debt;
(2)	The specific reasons for the debt, in simple 
and concise language;
(3)	The rights and remedies described in 
paragraph (c) of this section, including a brief 
explanation of the concept of, and requirements 
for, waiver;
(4)	That collection may be made by offset from 
current or future Department of Veterans Affairs 
benefits, subject to § 1.912a; and
(5)	That interest and administrative costs may be 
assessed in accordance with § 1.919, as 
appropriate.

Although the August 2000 letter from the RO to the veteran 
satisfied the requirements of 38 C.F.R. § 1.911 by explaining 
the exact amounts owed and his right to request a waiver, the 
Board notes that the RO first hinted at an overpayment nearly 
5 months earlier - in March 2000.  In the ensuing months, 
correspondence went back and forth between the RO and the 
veteran without a clear explanation by the RO as to the 
amount of the overpayment, and the reasons for it.  

Under the circumstances, the veteran's confusion was not 
surprising - especially when compounded by the question of 
whether the Committee's previous October 1998 waiver included 
the overpayments that are currently at issue.  

Eventually, the RO provided a satisfactory letter, in August 
2000, which notified the veteran that he owed $1,130, and 
that VA intended to withhold his benefit checks and apply 
those monies to his debt until it was paid in full.  The 
letter stated the RO would begin this "offset" in November 
2000, unless he requested a waiver within the next 30 days.  

Within 30 days, the veteran applied for a waiver, which was 
later denied in January 2001.  Seemingly, out of pure 
frustration in dealing with VA, in February 2001, he 
requested that his benefits be discontinued.  Computer 
printouts indicate his benefit checks were being withheld 
from October 2000 through February 2001.  This apparently was 
done despite his pending request for a waiver, and without 
further notification from VA of its intent to withhold these 
benefits.  It is not clear from the record whether these 
benefits were withheld in accordance with 38 C.F.R. § 1.912a, 
but it does not appear to be the case.  38 C.F.R. § 
1.912a(c)(2) (2004) (If the debtor requests a waiver within 
30 days of notification of the overpayment, then the offset 
shall not commence until VA has made an initial decision on 
waiver.  Part (d) of this section sets forth some limited 
exceptions if collection of the debt would be jeopardized by 
deferral).  

Regardless, it appears that the amount currently at issue, 
after all the offsets have been applied, is only $169.  And 
ironically, if the veteran had not discontinued his benefits, 
the remaining balance would have been completely offset by 
the next pension check withheld in March 2001.  

Given these circumstances, the Board believes it would be 
unfair to continue to attempt to recover the remaining 
balance of $169.  The Board, however, will not waive the full 
amount because ultimately the overpayment was indeed a result 
of the veteran's own failure to accurately report his wife's 
income.  Even though the mistake was inadvertent, the 
overpayment was his fault and not VA's - especially since VA 
relies on the financial information he provides to be true 
and accurate at the time he provides it.  

Nonetheless, a partial waiver is appropriate.  There will be 
no further undue hardship placed on the veteran and his 
family.  Likewise, VA will be able to retain those benefits 
it has already withheld to partially offset the debt (which, 
for all intents and purposes, was nearly repaid in full 
anyway, less the remaining $169).  And finally, the veteran 
will not be unjustly enriched because of this waiver because 
it is a relatively small amount, in comparison to the 
original debt, which would have been offset anyway had he not 
prematurely canceled his benefits in February 2001.  


ORDER

Waiver of recovery of the remaining $169 balance of an 
overpayment in improved disability pension benefits is 
granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


